Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim

This action is in reply to the communications filed on 17 May 2022. 
Claims 1, 4, 7, 10, 13, and 19 have been amended. 
Claims 1-20 are currently pending and hereby allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Anthony Jacobson (Reg. No. 72,388), during a phone conversation on July 21, 2022.
The application has been amended as follows:
In the Claims:
1.	(Currently Amended) A computer-implemented method comprising:
accessing, for a stadium associated with a sports team, a set of training data describing historical attendance data for sporting events at the stadium, describing historical opponents of the sports team during the sporting events, and describing historical win/loss records for the sports team;
training, using the set of training data, a machine-learned model configured to predict an attendance for a future sporting event at the stadium based at least in part on a future opponent of the sports team at the future sporting event and a current or predicted win/loss record for the sports team;
selecting, by a ticket exchange server, a future sporting event for the sports team against an opponent, wherein the selected future sporting event is scheduled to occur at a future time;
inputting event information for the selected future sporting event to the machine-learned model, the event information comprising the opponent and a current or predicted win/loss record for the sports team;
receiving, from the machine-learned model, a predicted attendance for the selected future sporting event; 
identifying a number of tickets greater than a capacity of the stadium to make available for the selected future sporting event based on the predicted attendance; 
distributing, via the ticket exchange server, up to the identified number of tickets to prospective attendees of the selected future sporting event, the distributed tickets identifying a section of the stadium but not identifying a specific seat within the stadium; and
in response to receiving a location of a mobile device including a distributed ticket captured by a GPS receiver of the mobile device indicating that the mobile device is located at the section identified by the distributed ticket within the stadium, assigning, via the ticket exchange server, a seat within the section to the distributed ticket, and detecting a near-field signal transmitted by the mobile device identifying the distributed ticket to the seat within the section the seat 
2.	(Previously presented) The computer-implemented method of claim 1, wherein the event information further comprises calendar data including one or more of a day of the week of the selected future sporting event, a time of the selected future sporting event, and a schedule of games for the sports team. 
3.	(Original) The computer-implemented method of claim 1, wherein the machine-learned model predicts an attendance for each section of the stadium, the method further comprising:
identifying, for each section of the stadium, a number of tickets greater than a capacity of the section to make available based on the predicted attendance for the section. 
4.	(Previously Presented) The computer-implemented method of claim 1, further comprising: 
in response to more attendees arriving than available seats at the selected future sporting event, sending, to one or more client devices associated with attendees, incentives to release tickets for the selected future sporting event. 
5.	(Original) The computer-implemented method of claim 1, wherein each ticket specifies a section of the stadium, the method further comprising:
in response to detecting, via a client device of an attendee with a ticket, a presence of the attendee at the stadium, sending, to the client device, a seat assignment in the section associated the ticket. 
6.	(Previously presented) The computer-implemented method of claim 1, wherein the predicted attendance for the selected future sporting event is greater if the sports team has a winning record than a losing record.
7.	(Previously Presented) The computer-implemented method of claim 1, wherein the predicted attendance for the selected future sporting event is greater if an opponent is a divisional or local rival of the sports team than if the opponent is not a divisional or local rival of the sports team.
8.	(Original) The computer-implemented method of claim 1, wherein the identified number of tickets is greater for a first predicted attendance than for a second predicted attendance greater than the first predicted attendance.
9.	(Previously presented) The computer-implemented method of claim 1, wherein the selected future sporting event is one of a basketball game, a baseball game, a football game, a volleyball game, a soccer game, a tennis match, a hockey game, and a rugby game. 
10.	(Currently Amended) A non-transitory computer-readable storage medium comprising instructions executable by a processor, the instructions comprising:
instructions for accessing, for a stadium associated with a sports team, a set of training data describing historical attendance data for sporting events at the stadium, describing historical opponents of the sports team during the sporting events, and describing historical win/loss records for the sports team;
instructions for training, using the set of training data, a machine-learned model configured to predict an attendance for a future sporting event at the stadium based at least in part on a future opponent of the sports team at the future sporting event and a current or predicted win/loss record for the sports team;
instructions for selecting, by a ticket exchange server, a future sporting event for the sports team against an opponent, wherein the selected future sporting event is scheduled to occur at a future time;
instructions for inputting event information for the selected future sporting event to the machine-learned model, the event information comprising the opponent and a current or predicted win/loss record for the sports team;
instructions for receiving, from the machine-learned model, a predicted attendance for the selected future sporting event; 
instructions for identifying a number of tickets greater than a capacity of the stadium to make available for the selected future sporting event based on the predicted attendance; 
instructions for distributing, via the ticket exchange server, up to the identified number of tickets to prospective attendees of the sporting event, the distributed tickets identifying a section of the stadium but not identifying a specific seat within the stadium; and
instructions for, in response to receiving a location of a mobile device including a distributed ticket captured by a GPS receiver of the mobile device indicating that the mobile device is located at the section identified by the distributed ticket within the stadium, assigning, via the ticket exchange server, a seat within the section to the distributed ticket, and detecting a near-field signal transmitted by the mobile device identifying the distributed ticket to the seat within the section the seat 
11.	(Previously presented) The non-transitory computer-readable storage medium of claim 10, wherein the event information further comprises calendar data including one or more of a day of the week of the selected future sporting event, a time of the selected future sporting event, and a schedule of games for the sports team. 
12.	(Original) The non-transitory computer-readable storage medium of claim 11, wherein the machine-learned model predicts an attendance for each section of the stadium, the instructions further comprising:
instructions for identifying, for each section of the stadium, a number of tickets greater than a capacity of the section to make available based on the predicted attendance for the section. 
13.	(Previously Presented) The non-transitory computer-readable storage medium of claim 12, the instructions further comprising:
in response to more attendees arriving than available seats at the selected future sporting event, instructions for sending, to one or more client devices associated with attendees, incentives to release tickets for the selected future sporting event. 
14.	(Original) The non-transitory computer-readable storage medium of claim 11, wherein each ticket specifies a section of the stadium, the instructions further comprising:
in response to detecting, via a client device of an attendee with a ticket, a presence of the attendee at the stadium, instructions for sending, to the client device, a seat assignment in the section associated the ticket. 
15.	(Previously presented) The non-transitory computer-readable storage medium of claim 10, wherein the predicted attendance for the selected future sporting event is greater if the sports team has a winning record than a losing record.
16.	(Previously Presented) The non-transitory computer-readable storage medium of claim 10, wherein the predicted attendance for the selected future sporting event is greater if an opponent is a divisional or local rival of the sports team than if the opponent is not a divisional or local rival of the sports team.
17.	(Original) The non-transitory computer-readable storage medium of claim 10, wherein the identified number of tickets is greater for a first predicted attendance than for a second predicted attendance greater than the first predicted attendance.
18.	(Previously presented) The non-transitory computer-readable storage medium of claim 10, wherein the selected future sporting event is one of a basketball game, a baseball game, a football game, a volleyball game, a soccer game, a tennis match, a hockey game, and a rugby game.
19.	(Currently Amended) A computer system comprising:
a computer processor; and
a non-transitory computer-readable storage medium storage instructions that when executed by the computer processor perform actions comprising:
accessing, for a stadium associated with a sports team, a set of training data describing historical attendance data for sporting events at the stadium, describing historical opponents of the sports team during the sporting events, and describing historical win/loss records for the sports team;
training, using the set of training data, a machine-learned model configured to predict an attendance for a future sporting event at the stadium based at least in part on a future opponent of the sports team at the future sporting event and a current or predicted win/loss record for the sports team;
selecting, by a ticket exchange server, a future sporting event for the sports team against an opponent, wherein the selected future sporting event is scheduled to occur at a future time;
inputting event information for the selected future sporting event to the machine-learned model, the event information comprising the opponent and a current or predicted win/loss record for the sports team;
receiving, from the machine-learned model, a predicted attendance for the selected future sporting event; 
identifying a number of tickets greater than a capacity of the stadium to make available for the selected future sporting event based on the predicted attendance; 
distributing, via the ticket exchange server, up to the identified number of tickets to prospective attendees of the sporting event, the distributed tickets identifying a section of the stadium but not identifying a specific seat within the stadium; and
in response to receiving a location of a mobile device including a distributed ticket captured by a GPS receiver of the mobile device indicating that the mobile device is located at the section identified by the distributed ticket within the stadium, assigning, via the ticket exchange server, a seat within the section to the distributed ticket, and detecting a near-field signal transmitted by the mobile device identifying the distributed ticket to the seat within the section the seat 
20.	(Previously presented) The computer system of claim 19, wherein the event information further comprises calendar data including one or more of a day of the week of the selected future sporting event, a time of the selected future sporting event, and a schedule of games for the sports team.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

35 USC 112
With respect to the previous rejection of claims 4 and 13 under 35 U.S.C. 112, 35 USC 112, Applicant’s arguments have been fully considered and the amendments are sufficient to overcome the 35 U.S.C. 112.  Accordingly, the previous rejection of claims 4 and 13 under 35 U.S.C. 112 are withdrawn.

35 USC 101
With respect to the previous rejection of claims under 35 U.S.C. 101, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection in light of PEG 2019 released in January. None of the computing elements are simply "generic computer components" that perform "generic computer functions". Instead, these claim elements, in combination with the rest of claim 1, impose a meaningful limit on any judicial exemptions found within the claim, resulting in a claim that is in no way an effort to monopolize such a judicial exception. Accordingly, claim 1 and all similar and dependent claims are eligible under the requirements of 35 U.S.C. § 101.

35 USC 103 Prior Art
The closest prior arts of record are U.S. Publication No. 20200380572 to Smith ("Smith"), U.S. Publication No. 20150012306 to Butterfield ("Butterfield"), U.S. Publication No. 20130185103 to Sunshine et al. ("Sunshine") and Patent Publication No. 20130185103 to Mossoba et al. ("Mossoba ").

Smith teaches a method and system of dynamically pricing tickets for an event using a machine learning module able to continually update the event score for each event and the spring value periodically, where the dynamic pricing agent may be configured to dynamically price each ticket for a given event, based on, for example, one or more of win/loss ratio of each team in the event, forecasted weather conditions, number of tickets available, location of each seat, velocity of ticket sales, quality of opponent, event location, and the like, and  the dynamic pricing agent may be configured to dynamically price each ticket by generating an event score and a spring value for each event using one or more machine learning models. Dynamic pricing agent may generate the event score and spring value for each event based on, for example, one or more of win/loss ratio of each team in the event, forecasted weather conditions, number of tickets available, location of each seat, historical ticket sales, velocity of ticket sales, quality of opponent, event location, and the like.  

Butterfield teaches a system and method that allows for the resale of venue tickets that have been previously sold, but are unused, where unavailable seats module may receive and/or store information regarding seats that are available and/or unavailable for a particular event or for a particular venue. For instance, unavailable seats module may receive information from ticket scanners when tickets are scanned. Unavailable seats module may store an indication that scanned tickets are unavailable for the event that corresponds to the scanned tickets. Meanwhile, ticket resale engine may aggregate information received from unavailable seats module, seating chart module, venue information/status module, and/or ticket offer parameter module in order to resell tickets for an event. Ticket resale engine may determine, based on information received from unavailable seats module and/or seating chart module, which seats are unoccupied, occupied, sold, and/or unsold for an event. Ticket resale engine may receive a request for information regarding unoccupied, occupied, sold, and/or unsold seats.
Sunshine, an additional reference that is relevant to the claimed invention, teaches a system and method for displaying seat inventory at a venue and facilitating planning of ticket prices for events at the venue, where it receives a list of seat tickets and corresponding prices listed for sale on a secondary market, grouping the seat tickets in the list by equivalent sections of seats, filtering the list to remove outliers, and fitting the prices of one of the groups of seat tickets as a function of row to a mathematical model.
	Mossoba, an additional reference that is relevant to the claimed invention, teaches a method for controlling access to a seat based on payments. The method can include: reading, at a card reader located at a seat, payment information from a payment card; validating the payment information; sending a control signal to a locking device to unlock the seat; detecting that an occupant left the seat; and in response to detecting that the occupant left the seat, sending a control signal the locking device to lock the seat.
None of the above prior art explicitly teaches “in response to receiving a location of a mobile device including a distributed ticket captured by a GPS receiver of the mobile device indicating that the mobile device is located at the section identified by the distributed ticket within the stadium”, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for “Allowance.”





Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on Monday-Friday 08:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATHEUS STIVALETTI/Examiner, Art Unit 3623
RUTAO WU/Supervisory Patent Examiner, Art Unit 3623